
EXHIBIT 10.4




EXECUTION VERSION




Loan No. RX0583(A)-T5




FIFTH SUPPLEMENT

TO THE SECOND AMENDED AND RESTATED MASTER LOAN AGREEMENT







THIS FIFTH SUPPLEMENT TO THE SECOND AMENDED AND RESTATED MASTER LOAN AGREEMENT
(as the same may be amended, modified, supplemented, extended or restated from
time to time, this “Fifth Supplement”), dated as of December 31, 2014 (the
“Amendment Date”), is made between COBANK, ACB (“CoBank”) and NUVERA
COMMUNICATIONS, INC. (the “Borrower”), a Minnesota corporation, and supplements
that certain Second Amended and Restated Master Loan Agreement, dated as of the
date hereof, between CoBank and the Borrower (as the same may be amended,
modified, supplemented, extended or restated from time to time, the “MLA”).
 Capitalized terms used and not otherwise defined in this Second Supplement
shall have the meanings assigned to them in the MLA.

 

SECTION 1.   The Revolving Loan Commitment.  On the terms and conditions set
forth in the MLA and this Fifth Supplement, CoBank agrees to make one or more
advances (collectively, the “Revolving Loan”) to the Borrower during the
Availability Period (as hereinafter defined in Section 4 of this Fifth
Supplement) in an aggregate principal amount outstanding at any one time not to
exceed $10,000,000 (the “Revolving Loan Commitment” or the “Commitment”), as the
Revolving Loan Commitment shall be reduced pursuant to Section 7 of this Fifth
Supplement and Section 4 of the MLA.  The Revolving Loan Commitment shall expire
at 12:00 noon Mountain time on July 31, 2023, or such later date as CoBank in
its sole discretion shall provide in writing (the “Maturity Date”).  Under the
Revolving Loan Commitment, amounts borrowed and later prepaid may be reborrowed.
   

 

SECTION 2.   Purpose.  The proceeds of the Revolving Loan shall be used (or have
been used) by the Borrower (i) for capital expenditures and general corporate
purposes of the Borrower and its Subsidiaries, (ii) to finance a portion of the
purchase price of the Acquisition, and (iii) to pay fees and expenses associated
with the Acquisition, the Revolving Loan and the credit facility provided
pursuant to the Fourth Supplement to the Second Amended and Restated Master Loan
Agreement, dated as of even date herewith, between the Borrower and CoBank (the
“Fourth Supplement”).  The Borrower agrees that the proceeds of the Revolving
Loan are to be used only for the purposes set forth in this Section 2.

 

SECTION 3.   Availability.  Subject to Sections 2 and 6 of the MLA and Section
10 of this Fifth Supplement, during the period commencing on the date on which
all conditions precedent to the initial advance under the Revolving Loan are
satisfied and ending on the Business Day immediately preceding the Maturity Date
(the “Availability Period”), advances under the Revolving Loan shall be made as
provided in the MLA.

 

1



--------------------------------------------------------------------------------






SECTION 4.   Interest on the Revolving Loan.  




(A)

Rate Options; Etc.  The Borrower agrees to pay interest on the unpaid principal
balance of the Revolving Loan in accordance with one or more of the following
interest rate options, as selected by the Borrower:




            (1)        One-Month LIBOR Index Rate (Variable Rate Option).  As to
any portion of the unpaid principal balance of the Revolving Loan selected by
the Borrower (any such portion, and any portion selected pursuant to Subsections
4(A)(2) or 4(A)(3) of this Fifth Supplement, is hereinafter referred to as a
“Portion” of the Revolving Loan), interest shall accrue pursuant to this
variable rate option at a rate (rounded upward to the nearest 1/100th and
adjusted for reserves required on Eurocurrency Liabilities (as hereinafter
defined in this Subsection 4(A)(1)) for banks subject to FRB Regulation D (as
hereinafter defined in this Subsection 4(A)(1)) or required by any other federal
law or regulation) per annum (the “Variable Rate”) equal at all times to the
annual rate reported by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by CoBank from time to time in its sole
discretion, for the purpose of providing quotations of interest rates applicable
to dollar deposits in the London interbank markets) at 11:00 a.m. London time
for the offering of one (1) month U.S. dollar deposits, as quoted on the first
Banking Day (as hereinafter defined in this Subsection 4(A)(1)) in each week,
with such rate to change weekly on such day (the “One-Month LIBOR Rate”) plus a
margin (the “Applicable Margin”) equal to the percentage determined from time to
time in accordance with Subsection 4(B) of this Fifth Supplement; provided that,
if CoBank determines in its sole discretion that the One-Month LIBOR Rate is not
available, an alternative rate shall be substituted as CoBank may select in its
sole discretion; provided, further, that in no event shall the One-Month LIBOR
Rate be less than 0%.  The rate shall be reset automatically, without the
necessity of notice being provided to the Borrower or any other party, on the
first Banking Day of each succeeding week, and each change in the rate shall be
applicable to all balances subject to this option.  Information about the
then-current rate shall be made available upon telephonic request.  “Banking
Day” shall mean a day on which CoBank is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England.  “Eurocurrency
Liabilities” has the meaning as set forth in FRB Regulation D.  “FRB Regulation
D” means Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended from time to time.

 

2



--------------------------------------------------------------------------------




            (2)        LIBOR Option.  As to any Portion or Portions of the
Revolving Loan selected by the Borrower, interest will accrue pursuant to this
LIBOR option at a fixed rate per annum equal to LIBOR (as hereinafter defined in
this Subsection 4(A)(2)) plus the Applicable Margin.  Under this option:  (i)
rates may be fixed for Interest Periods (as hereinafter defined in this
Subsection 4(A)(2)) of one, two, three or six months as selected by the
Borrower; (ii) amounts fixed shall be in a principal amount equal to $100,000 or
any whole multiple of $100,000 in excess thereof; and (iii) rates may only be
fixed on a Banking Day on three Banking Days’ prior written notice.  “LIBOR”
means the rate (rounded upward to the nearest sixteenth and adjusted for
reserves required on Eurocurrency Liabilities for banks subject to FRB
Regulation D or required by any other federal law or regulation) reported at
11:00 a.m. London time two Banking Days before the commencement of the Interest
Period for the offering of U.S. dollar deposits in the London interbank market
for the Interest Period designated by Borrower by Bloomberg Information Services
(or any successor or substitute service providing rate quotations comparable to
those currently provided by such service, as determined by CoBank from time to
time, for the purpose of proving quotations of interest rates applicable to
dollar deposits in the London interbank market); provided that if CoBank
determines in its sole discretion that LIBOR is not available, an alternative
rate shall be substituted as CoBank may select in its sole discretion; provided,
further, that in no event shall LIBOR be less than 0%.   “Interest Period” shall
mean the time period chosen by the Borrower during which a fixed rate is to
apply to a Portion of the Revolving Loan, which period commences on the day a
rate is fixed under Subsection 4(A)(2) or 4(A)(3) of this Fifth Supplement.  The
Interest Period for Portions accruing interest at the LIBOR option shall end on
the day in the next calendar month or in the month that is two, three or six
months thereafter which corresponds numerically with the day the Interest Period
commences; provided, however, that:  (a) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (b) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month.  No Interest Period shall extend beyond the Maturity Date (as defined in
Subsection 6(A) of this Fifth Supplement).  




Upon the occurrence and during the continuance of an Event of Default, as the
Interest Periods for Portions of the Revolving Loan accruing interest at a LIBOR
option expire, at CoBank’s option, such Portions of the Revolving Loan shall be
converted to the Variable Rate option, and the LIBOR option will not be
available to the Borrower until all Events of Default are no longer continuing
or have been waived.




            (3)        Quoted Fixed Rate Option.  As to any Portion or Portions
of the Revolving Loan selected by Borrower, interest will accrue pursuant to
this quoted rate option at a fixed annual interest rate (the “Quoted Rate”) to
be quoted by CoBank in its sole and absolute discretion.  Under this option, the
interest rate on such Portion or Portions of the Revolving Loan may be fixed for
such time periods chosen by Borrower during which the Quoted Rate is to apply to
a Portion of the Revolving Loan as may be agreeable to CoBank in its sole and
absolute discretion in each instance; provided, however, that (i) the minimum
Interest Period is 365 days, (ii) the minimum amount that may be fixed is
$100,000, (iii) such Interest Period may not extend beyond the Maturity Date,
and (iv) such Interest Period may only expire on a Business Day.




Upon the occurrence and during the continuance of an Event of Default, as the
Interest Periods for Portions of the Revolving Loan accruing interest at a
Quoted Rate option expire, at CoBank’s option, such Portions of the Revolving
Loan shall be converted to the Variable Rate option, and the Quoted Rate option
will not be available to Borrower until all Events of Default are no longer
continuing or have been waived.

 

3



--------------------------------------------------------------------------------






            (4)        Rate Combinations.  Notwithstanding the foregoing, at any
one time there may be no more than an aggregate of five Portions of the
Revolving Loan accruing interest pursuant to the LIBOR option or the Quoted Rate
option.

 




            (5)        Selection and Changes of Rates.  Borrower shall select
the rate option or options applicable to the Revolving Loan at the time it
requests an advance on the Revolving Loan.  Thereafter, on any Business Day with
respect to Portions of the Revolving Loan accruing interest at the Variable Rate
option or on the last day of any Interest Period, Borrower may, subject to
Subsections 4(A)(2), 4(A)(3) and 4(A)(4) of this Fifth Supplement, elect to fix
the interest rate accruing on such Portion or any part thereof pursuant to one
of the fixed rate options.  In the absence of any election, interest shall
automatically accrue at the Variable Rate option.  From time to time and subject
to the payment of a Surcharge as defined in and as calculated pursuant to
Subsection 6, Borrower may elect, on a Business Day prior to the expiration of
the Interest Period for any Portion of the Revolving Loan accruing interest
pursuant to a fixed rate option, to convert all, but not part, of such Portion
of the Revolving Loan so that it accrues interest at the Variable Rate option or
a combination of the Variable Rate option and a fixed rate option, for a new
Interest Period or Interest Periods selected in accordance with Subsections
4(A)(2), 4(A)(3) and 4(A)(4) of this Fifth Supplement.  Except for the initial
selection, all interest rate selections provided for herein shall be made by
electronic (if applicable), telephonic or written request of an authorized
employee of Borrower and must be received by CoBank by 12:00 noon, Mountain
Time, on the relevant day.  In taking actions upon telephonic requests, CoBank
shall be entitled to rely on (and shall incur no liability to Borrower in acting
upon) any request made by a person identifying himself or herself as one of the
persons authorized in writing by Borrower to request the Revolving Loan or
select interest rates hereunder so long as any funds advanced are wired to an
account previously designated by Borrower; provided, however, that in the case
of Portions of the Revolving Loan bearing interest at the LIBOR option or the
Quoted Rate option, all such elections must be confirmed in writing upon
CoBank’s request.  Notwithstanding the foregoing, rates may not be fixed in such
a manner as to cause Borrower to have to break any fixed rate balance in order
to pay any installment of principal.




            (6)        Accrual of Interest.  Interest shall accrue pursuant to
the fixed rate options from and including the first day of the applicable
Interest Period to but excluding the last day of the Interest Period.  If
Borrower elects to re-fix the interest rate on any Portion of the Revolving Loan
accruing interest pursuant to one of the fixed rate options pursuant to
Subsection 4(A)(5) of this Fifth Supplement, the first day of the new Interest
Period shall be the last day of the preceding Interest Period.  In the absence
of any such election, interest shall accrue on such Portion at the Variable Rate
from and including the last day of such Interest Period.  If Borrower elects to
convert from a fixed rate option to the Variable Rate option pursuant to
Subsection 4(A)(5) of this Fifth Supplement, interest at the applicable fixed
rate shall accrue through the day before such conversion and either (i) the
first day of any new Interest Period shall be the date of such conversion, or
(ii) interest at the Variable Rate shall accrue on the Portion of the Revolving
Loan so converted from and including the date of conversion.

 

4



--------------------------------------------------------------------------------






(B)

Margins.  Initially, and continuing through the day immediately preceding the
first Adjustment Date (as hereinafter defined in this Subsection 4(B)) occurring
on or after September 30, 2018 on which the Borrower demonstrates that a change
in the Applicable Margin is warranted and requests such change, the Applicable
Margin shall be 3.25%.  Commencing on such Adjustment Date, the Applicable
Margin shall be determined based on the Borrower’s Total Leverage Ratio,
determined in accordance with Subsection 8(I)(1) of the MLA, as of the last day
of each fiscal quarter of the Borrower, as set forth in the following table:


Total Leverage Ratio

Applicable Margin

for Portions of the Revolving Loan bearing interest at the LIBOR Option or the
Variable Rate Option

 

 

Greater than or equal to 2.50:1.00

3.25%

Less than 2.50:1.00 and greater than or equal to 2.00:1.00

3.00%

Less than 2.00:1.00

2.25%

 

(C)

The Applicable Margin shall be (i) increased, if warranted, beginning on the
date which is the fifth Business Day following CoBank’s receipt of the financial
statements required pursuant to Subsections 8(H)(1) and 8(H)(2) of the MLA, and
the compliance certificate required pursuant to Subsection 8(H)(9) of the MLA
and (ii) decreased, if warranted, beginning on the date which is the fifth
Business Day following CoBank’s receipt of such financial statements and
compliance certificate and Borrower’s written request to decrease such margins
(each such effective date described in clauses (i) and (ii), an “Adjustment
Date”).  In the event that CoBank shall not receive when due such financial
statements and compliance certificate, then from such due date and until the
fifth Business Day following CoBank’s receipt of such overdue financial
statements and compliance certificate (and in the event a decrease in the
applicable margin is then warranted, receipt of Borrower’s written request to
decrease such margin), or upon the occurrence of any Event of Default, then at
the option of CoBank the Applicable Margin shall be 3.25%. Upon the occurrence
of any Event of Default the Obligations are also subject to the default rate of
interest in Section 11(D) of the MLA.




(D)

Payment and Calculation.  The Borrower shall pay interest on the Revolving Loan
quarterly in arrears on the last day (or such other day as CoBank shall elect in
writing) of each September, December, March and June occurring after the Closing
Date, upon any prepayment of any Portion (whether due to acceleration or
otherwise) and on the Maturity Date; provided, however, with respect to the
Portions accruing interest under the LIBOR option or the Quoted Rate option,
interest shall be payable at the maturity of an Interest Period, or, if such
Interest Period exceeds three months, in arrears on each three-month anniversary
of the beginning date of such Interest Period and at the maturity of such
Portion.  Interest shall be calculated on the actual number of days the
Revolving Loan, or any part thereof, is outstanding on the basis of a year
consisting of 360 days.  In calculating accrued interest, the date the Revolving
Loan is made shall be included and the date any principal amount of the
Revolving Loan is repaid or prepaid shall be excluded as to such amount.  If any
date for the payment of interest is not a Business Day, then the interest
payment then due shall be paid on the next Business Day.

 

5



--------------------------------------------------------------------------------





 

SECTION 5.   Fees.  In consideration of the Revolving Loan Commitment, the
Borrower agrees to pay to CoBank a commitment fee in an amount equal to (A) the
Revolving Loan Commitment less the sum of (i) the average daily outstanding
balance of the Revolving Loan during the preceding calendar quarter, multiplied
by (B) 0.25% per annum, calculated on a 360-day basis for the actual number of
days elapsed, payable quarterly in arrears on the last day (or such other day as
CoBank shall elect in writing) of each calendar quarter and upon the Maturity
Date.  Such fee is payable for each quarter (or portion thereof) occurring
during the original or any extended term of the Revolving Loan Commitment.

 

SECTION 6.   Prepayment. The Borrower may prepay in full or in part any portion
of any Loan as provided in Subsection 4(F) of the MLA.  Unless otherwise agreed,
all mandatory and voluntary repayments and prepayments pursuant to Section 4 of
the MLA will be applied to principal installments in the inverse order of their
maturity and to such Portions of the Revolving Loan as the Borrower specifies in
writing or, in the absence of such direction, as CoBank shall specify.
 Notwithstanding the foregoing, in connection with the Borrower repaying or
prepaying any amount accruing interest pursuant to the LIBOR option (whether
such payment is made voluntarily, as a result of an acceleration or a mandatory
prepayment or otherwise), the Borrower must pay any applicable surcharge
 (“Surcharge”) in an amount equal to the greater of (a) the present value of any
funding losses incurred or imputed by CoBank to have been incurred as a result
of such repayments, prepayment or conversion for the period such amount was
scheduled to have been outstanding at such fixed rate (which, if less than $0,
shall be deemed to be $0) and (b) $300.  Such Surcharge, including the amount of
any funding losses incurred by CoBank, shall be determined and calculated in
accordance with methodology established by CoBank.

 

SECTION 7.   Termination of Commitments; Repayment of the Revolving Loan.  The
Revolving Loan Commitment will terminate in full on the Maturity Date.  If not
sooner required to be repaid, all advances under the Revolving Loan and all
other amounts due and owing hereunder and under the Loan Documents relating to
the Revolving Loan shall be due and payable on the Maturity Date.

 

SECTION 8.   Security.  The Borrower’s obligations hereunder and, to the extent
related thereto, the MLA, shall be secured as provided in Section 5 of the MLA.

 

SECTION 9.   Additional Conditions Precedent.  In addition to the conditions
precedent set forth in the MLA and in the Fourth Supplement, CoBank’s obligation
to make any advance, including the initial advance, under the Revolving Loan
under the Revolving Loan Commitment, is subject to the satisfaction of each of
the following conditions precedent on or before the date of such advance:




(A)

Advance Certificate.  Except with respect to any advance made on the Closing
Date, with respect to which advance (if any) CoBank shall receive the
certificate required pursuant to Subsection 8(F) of the Fourth Supplement, that
CoBank receive a certificate, in the form of Exhibit A hereto, executed by the
chief executive officer or president of the Borrower as to, among other things,
(i) the continuing truth and accuracy of the representations and warranties of
each Loan Party under the Loan Documents to which such Loan Party is a party,
and (ii) the satisfaction of each of the conditions applicable to the making of
such Revolving Loan;




(B)

No Material Adverse Change.  That from December 31, 2013, to the date of such
advance there has not occurred any event which has had or could reasonably be
expected to have a Material Adverse Effect on the business or prospects of any
Loan Party; and




(C)

Revolving Note.  That CoBank receive, in form and content acceptable to CoBank,
an amended and restated promissory note of even date herewith evidencing the
Borrower’s obligation to repay the Revolving Loan.







[Signatures follow on next page.]

 

6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower and CoBank each have caused this Fifth
Supplement to be executed and delivered by its duly authorized officer as of the
date first shown above.







NUVERA COMMUNICATIONS, INC.







By: /s/ Bill D. Otis                                     

 Bill D. Otis

           President and Chief Executive Officer













  

           
































































[Signatures continue on next page.]

 

7



--------------------------------------------------------------------------------





 

[Signatures continued from previous page.]













COBANK, ACB







By:

/s/Jacqueline Bove                                         

Jacqueline Bove

Managing Director




8



--------------------------------------------------------------------------------






 

Exhibit A




ADVANCE CERTIFICATE -- LOAN NO. RX0583-T2A




THIS CERTIFICATE is given by [Name], the [chief executive officer/chief
financial officer] of NUVERA COMMUNICATIONS, INC. (the “Borrower”), pursuant to
Section 6(C) of that certain Second Amended and Restated Master Loan Agreement,
dated as of July 31, 2018 (as the same may be amended, modified, supplemented,
extended or restated from time to time, the “MLA”), pursuant to Section 8(G) of
that certain Fourth Supplement to the Second Amended and Restated Master Loan
Agreement, dated as of July 31, 2018 (as the same may be amended, modified,
supplemented, extended or restated from time to time, the “Fourth Supplement”),
and pursuant to Section 9(B) of that certain Fifth Supplement to the Second
Amended and Restated Master Loan Agreement, dated as of July 31, 2018 (as the
same may be amended, modified, supplemented, extended or restated from time to
time, the “Fifth Supplement”), each between CoBank, ACB (“CoBank”) and the
Borrower.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the MLA, in the Fourth Supplement and in
the Fifth Supplement.




The undersigned hereby certifies as follows:




1.

I am the [chief executive officer/chief financial officer] of the Borrower and
as such possess the knowledge and authority to certify to the matters herein set
forth, and the matters herein set forth are true and accurate to the best of my
present knowledge, information and belief after due inquiry;




2.

Since December 31, 2017, no event has occurred which has had or could have a
Material Adverse Effect on the Borrower or any of its Subsidiaries.




3.

All representations and warranties of each of the Loan Parties contained in the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof;




4.

No Potential Default or Event of Default exists as of the date hereof or will
result from the making of the advance with respect to which this Certificate is
delivered; and




5.

Each of the conditions specified in Section 6 of the MLA, in Section 8 of the
Fourth Supplement and in Section 9 of the Fifth Supplement required to be
satisfied on or prior to the date of the making of an advance under the
Revolving Loan has been fulfilled as of the date hereof.



















IN WITNESS WHEREOF, we have executed this Certificate as of ______ ___, 20__.







[chief executive officer/chief financial officer], Nuvera Communications, Inc.

9